COURT OF APPEALS OF VIRGINIA


Present:   Judges Koontz, Bray and Annunziata


JOE L. DODSON

v.   Record No. 0308-95-2                       MEMORANDUM OPINION *
                                                    PER CURIAM
HAYMES BROTHERS, INC.                             AUGUST 1, 1995
AND
BITUMINOUS CASUALTY CORPORATION


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (William R. Keown; Traylor & Morris, on brief), for
            appellant.

            (Ralph L. Whitt, Jr.; Jennifer G. Marwitz; Sands,
            Anderson, Marks & Miller, on brief), for appellees.



     Joe L. Dodson (claimant) contends that the Workers'

Compensation Commission erred in (1) finding that he

unjustifiably refused selective employment offered to him by

Haymes Brothers, Inc. ("employer"); and (2) considering the May

3, 1994 report of Dr. Robert O. Fitch, the treating orthopedic

surgeon.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.      Rule

5A:27.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "To

support a finding of refusal of selective employment 'the record
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
must disclose (1) a bona fide job offer suitable to the

employee's capacity; (2) [a job offer that was] procured for the

employee by the employer; and (3) an unjustified refusal by the

employee to accept the job.'"    James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 489 (1989) (quoting

Ellerson v. W.O. Grubb Steel Erection Co., 1 Va. App. 97, 98, 335
S.E.2d 379, 380 (1985)).

     The claimant does not dispute that a bona fide offer of

light duty work was made to him by the employer in April and June

1993, nor does he dispute that he refused the offer.   Rather, he

contends that the commission erred in accepting the opinion of

the treating physician, Dr. Fitch, who opined that the claimant

was able to perform the job offered by employer, and in rejecting

the opinions of Drs. Alton F. Gross and John P. Franko, who

opined that the claimant was totally disabled and not capable of

even minor movements.
     "[I]t is fundamental that a finding of fact made by the

Commission is conclusive and binding upon this court on review.

A question raised by conflicting medical opinion is a question of

fact."    Commonwealth v. Powell, 2 Va. App. 712, 714, 347 S.E.2d
532, 533 (1986).   In light of the surveillance videotape and the

testimony of the private investigator, the commission was

entitled to discount the opinions rendered by Drs. Gross and

Franko.   Moreover, the reports and opinions of Dr. Fitch provide

credible evidence to support the commission's finding that the




                                  2
work offered by the employer in April and June 1993 was within

the claimant's residual capacity and that he was not justified in

refusing it.   "The fact that there is contrary evidence in the

record is of no consequence if there is credible evidence to

support the commission's finding."    Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

     On review before the full commission, the claimant did not

raise the issue of the deputy commissioner's consideration of the

May 3, 1994 report of Dr. Fitch, therefore we will not address

this issue for the first time on appeal.    See Green v. Warwick

Plumbing & Heating Corp., 5 Va. App. 409, 413, 364 S.E.2d 4, 6

(1988) (issue not disputed before commission will not be

considered on appeal); Rule 5A:18.

     For the reasons stated, we affirm the commission's decision.

                                     Affirmed.




                                 3